Exhibit 10.1

Named Executive Officers Long-Term Equity Incentive Fiscal Year 2011 Awards





Restricted Stock*   Restricted Stock*

Executive Officer

(Performance-Based Vesting) (#)

(Time-Based Vesting) (#)

  Charles H. Turner Executive Vice President, Chief Financial Officer 24,000
42,000     Gregory S. Humenesky Executive Vice President, Human Resources 12,500
12,500     Sharon M. Leite Executive Vice President, Stores 15,500 15,500



*All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, Restated as Amended through March 25, 2008.  The grants were
effective April 9, 2010.

